DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 12/23/2021.
Applicant’s amendments to the drawings are sufficient to overcome the drawings objections set forth in the previous office action. 
Applicant’s amendments to the specification are sufficient to overcome the specification objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments to the claims are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for'') or another linking word or phrase, such as "configured to" or "so that"; and
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 7, the claim recites "means" followed by the functional language "for driving", with no recitation of structure, material, or act for performing said function. The structure from the specification interpreted to support the recited function in the claim is understood to be an "electrical motor or oscillator'' (page 3, line 10) or equivalent thereof.
Regarding claim 10, the claim recites "means" followed by the functional language "for controlling drive", with no recitation of structure, material, or act for performing said function. The structure from the specification interpreted to support the recited function in the claim is understood to be "control circuitry" (page 3, line 6) or equivalent thereof.
Regarding claim 11, the claim recites "means" followed by the functional language "for providing radio frequency electrical signals", with no recitation of structure, material, or act for performing said function. The structure from the specification interpreted to support the recited function in the claim is understood to be "control circuitry" (page 3, line 6) or equivalent thereof.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 3: “(1)”
Line 3: “(2)”
Line 6: “(1)”
Line 7: “(2)”
Line 9: “(3)”
Line 10: “(4)”
Line 15: “(1)”
Line 15: “(2)”
Line 16: “(3)”
Because they are in parentheses, they are not part of the claim and should be removed. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (WO 2013/1911811 A1) in view of Boudreaux (US 2016/0100882 A1). 
Regarding claim 1, Palmer discloses a surgical shaving instrument comprising a main body (handpiece 2 as seen in Fig. 4 considered as the claimed main body); 
a hollow elongate shaft extending from the main body (outer tube 10, Fig. 4 and Para. [0038]), and having an elongate inner open volume which extends from a proximal end region to a distal end region of the hollow elongate shaft (internal bore 25, Fig. 4); 
a tip portion directly attached to the distal end region of the elongate shaft (cutting blade 10, Fig. 4), extending distally from the distal end region, having a tip cavity (Fig. 7 and Para. [0043]), and having an outer surface with an aperture (cutting window 40 Fig. 4 and Para. [0038]) into the tip cavity, such that the tip cavity is open (Fig. 4); 
a driveshaft (inner cutting blade/tube 9, rotatably disposed inside of the first, outer cutting blade 10, Fig. 4 and Para. [0040]) which extends through the inner open volume of the elongate shaft from the main body to the distal end region of the elongate shaft (cutting blade 9 having a proximal and distal end Fig. 4 and Para. [0040]); and
a cutter head (cutting window 30, Fig. 4 and Para. [0040]) attached to the driveshaft (at distal end of cutting blade 9, Fig. 4 and Para. [0040]), located in the tip cavity of the tip portion, and extending at least partially out of the tip portion through the aperture (cutting window 30, Fig. 7), wherein an outer surface of the electrically insulating ceramic tip portion bears (electrically insulative layer 60, Fig. 7 
Palmer does not explicitly disclose an electrically insulating ceramic tip portion directly attached to the distal end region of the elongate shaft, extending distally from the distal end region. 
However, Boudreaux discloses an electrically insulating ceramic tip portion (Figure 9C: coated electrode 320 and [0079]: “a coated electrode 320 (e.g., ceramic coated) at a distal end”) directly attached to the distal end region of the elongate shaft (Figure 9C: the coated electrode is directly attached to end effector 240, Figure 6: the end effector is the distal end of the shaft 230), extending distally from the distal end region (Figure 9C: coated electrode 320 and “the coated electrode 320 can extend along a part of the end effector”). 
 Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical shaving instrument disclosed in Palmer with the electrically insulating tip portion directly attached to the distal end region of the elongate shaft, extending distally from the distal end region disclosed in Boudreaux in order to protect the tip portion from other parts of the instrument (Para [0079]).
Regarding claim 2, Palmer further discloses the device as in claim 1 wherein the electrode comprises a plurality of electrically independent electrodes (electrodes 70 and 80, Fig. 7 and Para [0043]).
Regarding claim 3, Palmer further discloses the device as in claim 1 wherein the driveshaft has an elongate lumen through the driveshaft ("cutting blade 9 is a tubular body", Fig. 4 and Para. [0040]). 
Regarding claim 4, Palmer further discloses the device as in claim 1 wherein the aperture of the tip portion is defined by an inner edge, and a portion of the inner edge defines a fixed shaver blade (outer tube 10 fixed relative to handpiece 2, Fig. 3 and Para. [0037]; 10 includes cutting window 40, Fig. 4 and Para. [0038]) for the instrument. 

However, Boudreaux discloses an electrically insulating ceramic tip portion (Figure 9C: coated electrode 320 and [0079]: “a coated electrode 320 (e.g., ceramic coated) at a distal end”). 
 Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surgical shaving instrument disclosed in Palmer with the electrically insulating tip portion directly attached to the distal end region of the elongate shaft, extending distally from the distal end region disclosed in Boudreaux in order to protect the tip portion for other metal parts of the instrument (Para [0079]).
Regarding claim 7, Palmer discloses the claimed invention as stated above, but does not disclose further comprising a drive means located in the main body for driving the cutter head via the driveshaft. However, Deutmeyer discloses a drive means (motor 20, Para. [0046] and [0066], corresponding to the drive means interpreted under 112(f)) located in the main body (motor 20, Fig. 1) for driving the cutter head via the driveshaft (Para. [0066]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective date of filing of the claimed invention, to include a drive means located in the main body in order to rotate or oscillate the cutting element (Para [0066]). 
Regarding claim 8, Palmer further discloses the device as in claim 7, wherein the drive means is operable to oscillate the driveshaft (reciprocate axially, Para. [0015], considered as the claimed oscillation). 
Regarding claim 9, Palmer further discloses the device as in claim 7, wherein the drive means is operable to rotate the driveshaft (inner cutting blade 9 rotated relative to the outer cutting blade 10, Para. [0043]).
Regarding claim 10, Palmer discloses the device as claimed above, but fails to disclose further comprising a control means located in the main body for controlling drive of the cutter head. However, . 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (WO 2013/191811) and Boudreaux (US 2016/0100882 A1) in view of Van Wyk (US 2005/0065538 A 1 ). 
Regarding claim 5, Palmer in view of Boudreaux discloses the device as claimed above, but fails to disclose wherein the fixed shaver blade has a cutting angle substantially in a range of 5° to 40°. However, Van Wyk discloses a fixed shaver blade (cutting edge 454, Fig. 72) with a cutting angle between 0° and 45° (angle 480, Fig. 74 and Para. [0132]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Palmer's cutting edge to include a cutting angle substantially in a range of 5° to 40°, which lies within the range disclosed by Van Wyk, in order to increase the sharpness of the edge (Para. [0005]). Furthermore, applicant has failed to disclose criticality regarding the option of choosing an angle within a range of angles. It requires undue experimentation to choose said angle within a range. Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to choose any range due to its suitability for the disclosed intended purposes. See MPEP § 2144.05, Subsection I: "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)".
Regarding claim 6, Palmer in view of Boudreaux discloses the device as claimed above, but fails to disclose wherein the fixed shaver blade has a cutting angle which is substantially constant along the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (WO 2013/1911811 A1) in view of Boudreaux (US 2016/0100882 A1), further in view of Deutmeyer (US 2008/0188848 A1). 
Regarding claim 11, Palmer in view of Boudreaux discloses the device as claimed above, but fails to disclose further comprising control means located in the main body for providing radio frequency electrical signals to each of the plurality of electrically independent electrodes. However, Deutmeyer discloses further comprising control means located in the main body for providing radio frequency electrical signals to the or each electrode (RF control sends appropriate signal to electrode arrangement 14, Fig. 1 and Para. [0067], corresponding to the control means interpreted under 112(f)). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a control means for providing radio frequency electrical signals to electrodes in order to apply electrical current to the targeted tissue through the electrodes (Para. [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palmer (WO 2013/1911811 A1) in view of Boudreaux (US 2016/0100882 A1), further in view of Dam-Huisman (US 2017/0238956 A1).
Regarding claim 12, Palmer in view of Boudreaux discloses the device as claimed above, but fails to disclose an instrument wherein an entirety of the electrically insulating ceramic tip portion is made of an electrically insulating ceramic material. However, Dam-Huisman discloses an instrument (Figure 1: .

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim 1 is now rejected under 35 USC § 103 as being unpatentable over Palmer in view of Boudreaux. Boudreaux explicitly discloses an electrically insulating ceramic tip portion (Figure 9C: coated electrode 320 and [0079]: “a coated electrode 320 (e.g., ceramic coated) at a distal end”) directly attached to the distal end region of the elongate shaft (Figure 9C: the coated electrode is directly attached to end effector 240, Figure 6: the end effector is the distal end of the shaft 230), extending distally from the distal end region (Figure 9C: coated electrode 320 and “the coated electrode 320 can extend along a part of the end effector”). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the surgical shaving instrument of Palmer with the electrically insulating ceramic tip portion of Boudreaux in order to protect the tip portion of the device from other parts of the device. Thus, claim 1 and its dependents are not allowable subject matter and are rejected under 35 USC § 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794